Case 2:17-cv-11084-SFC-APP ECF No. 136 filed 06/28/19       PageID.3448    Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 NELDA KELLOM, as personal
 representative of the estate of
 TERRANCE KELLOM, deceased,
                                               Civil No. 17-cv-11084
                    Plaintiff,
                                               Hon. Sean F. Cox
 v.                                            Mag. Anthony P. Patti

 MITCHELL QUINN, Immigration and
 Customs Enforcement Agent,

                    Defendant.

 AYAD LAW, PLLC                              US ATTORNEYS OFFICE
 Nabih H. Ayad (P59518)                      Brandon C. Helms
 645 Griswold Suite 2202                     Assistant United States Attorney
 Detroit, MI 48226                           211 W. Fort Street, Suite 2001
 P: (313) 983-4600                           Detroit, MI 48226
 F: (313) 983-4665                           T: (313) 226-9639
 ayadlaw@hotmail.com                         brandon.helms@usdoj.gov

      PLAINTIFFS’ MOTION IN LIMINE TO PROHIBIT ARGUMENT AND
      TESTIMONY NAMING THE DETROIT FUGITIVE APPREHENSION
                 TEAM PURSUANT TO FED. R. EVID. 403

        NOW COMES Plaintiffs, by and through their attorneys at Ayad Law,

 PLLC, and hereby moves this honorable Court to prohibit Defendant, Defendant’s

 counsel, and Defendant’s witnesses from naming the federal task force, the Detroit

 Fugitive Apprehension Team, during their arguments and testimony.




                                         1
Case 2:17-cv-11084-SFC-APP ECF No. 136 filed 06/28/19         PageID.3449   Page 2 of 8




       The term ‘fugitive’ carries with it many negative connotations which will

 mislead the jury, and which should be prohibited pursuant to the Federal Rules of

 Evidence, Rule 403.

       Plaintiffs’ counsel sought concurrence on this Motion and Defendant’s

 counsel did not concur.

       Plaintiffs rely on the attached brief in support of this Motion.

                                                      Respectfully submitted,

                                                      AYAD LAW, PLLC

                                                      /s/Nabih H. Ayad
                                                      Nabih H. Ayad (P59518)
                                                      645 Griswold Suite 2202
                                                      Detroit, MI 48226
                                                      P: (313) 983-4600
                                                      F: (313) 983-4665
       Dated: June 28, 2019                           ayadlaw@hotmail.com




                                           2
Case 2:17-cv-11084-SFC-APP ECF No. 136 filed 06/28/19         PageID.3450    Page 3 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 NELDA KELLOM, as personal
 representative of the estate of
 TERRANCE KELLOM, deceased,
                                                 Civil No. 17-cv-11084
                      Plaintiff,
                                                 Hon. Sean F. Cox
 v.                                              Mag. Anthony P. Patti

 MITCHELL QUINN, Immigration and
 Customs Enforcement Agent,

                      Defendant.

 AYAD LAW, PLLC                                US ATTORNEYS OFFICE
 Nabih H. Ayad (P59518)                        Brandon C. Helms
 645 Griswold Suite 2202                       Assistant United States Attorney
 Detroit, MI 48226                             211 W. Fort Street, Suite 2001
 P: (313) 983-4600                             Detroit, MI 48226
 F: (313) 983-4665                             T: (313) 226-9639
 ayadlaw@hotmail.com                           brandon.helms@usdoj.gov

    BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION IN LIMINE TO
  PROHIBIT ARGUMENT AND TESTIMONY NAMING THE DETROIT
  FUGITIVE APPREHENSION TEAM PURSUANT TO FED. R. EVID. 403

         Plaintiffs hereby state the following in support of their Motion in Limine to

 Prohibit Argument and Testimony naming the Detroit Fugitive Apprehension

 Team:




                                           3
Case 2:17-cv-11084-SFC-APP ECF No. 136 filed 06/28/19       PageID.3451    Page 4 of 8




                                 INTRODUCTION

       This is a civil rights action stemming from the fatal shooting of 22-year old

 Terrance Kellom by Immigrations and Customs Enforcement Agent Mitchell

 Quinn that occurred in the City of Detroit in the afternoon hours of April 27, 2015.

 As a direct and proximate result of the actions and inactions of Defendant,

 Terrance Kellom was deprived of his civil and Constitutional rights and endured

 physical and emotional pain and suffering, and death. Plaintiffs seek compensatory

 and punitive damages, reasonable attorney fees, and litigation costs.

                            STANDARD OF REVIEW

       Motions in limine are generally used to ensure evenhanded and expeditious

 management of trials by eliminating evidence that is clearly inadmissible for any

 purpose. Indiana Ins. Co. v. Gen. Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio

 2004). Courts of Appeals review a district court’s ruling on a motion in limine for

 an abuse of discretion. Burley v. Gagacki, 729 F.3d 610, 620 (6th Cir. 2013);

 Branham v. Thomas M. Cooley Law Sch., 689 F.3d 558, 562 (6th Cir.2012). “An

 abuse of discretion occurs when the reviewing court is left with the definite and

 firm conviction that the trial court committed a clear error of judgment.” F.T.C. v.

 E.M.A. Nationwide, Inc., 767 F.3d 611, 623 (6th Cir. 2014), quoting United States

 v. Hunt, 521 F.3d 636, 648 (6th Cir.2008).




                                          4
Case 2:17-cv-11084-SFC-APP ECF No. 136 filed 06/28/19        PageID.3452     Page 5 of 8




                                    ARGUMENT

  I.   Naming the Detroit Fugitive Apprehension Team Will Cause Prejudice
       to Plaintiffs, Confusion to the Jurors, and a Needless Waste of Time in
       Trial under Federal Rules of Evidence Rule 403.

          a. The Word Fugitive will Confuse and Mislead the Jury.

       Terrance Kellom had been in contact with his probation officer mere days

 before his killing, and was planning to turn himself in for violating his probation as

 soon as his unborn daughter was born. Additionally, there is no evidence that

 Terrance was aware of a warrant being out for his arrest for the alleged robbery of

 a pizza deliver person. Accordingly, the jury should not be presented with the

 name of the federal task force which attempted to apprehend Terrance, the Detroit

 Fugitive Apprehension Team (“DFAT”).

       Instead, DFAT could be referenced as simply ‘the federal task force’ or ‘the

 team’ with absolutely no risk of prejudice to Defendant. The fact that Defendant

 will not be prejudiced at all by the exclusion of the joint task force being named is

 indisputable while the fact that Plaintiffs will be prejudiced by it is indisputable.

 These facts alone should preclude the naming of the task force during trial.

          b. The Word Fugitive will Prejudice Plaintiffs with the Jury and Waste
             Trial Time.

       The negative connotations that accompany the word ‘fugitive’ will unduly

 prejudice Terrance, and therefore the Plaintiffs, in the jury’s eyes. A fugitive is
                                           5
Case 2:17-cv-11084-SFC-APP ECF No. 136 filed 06/28/19         PageID.3453    Page 6 of 8




 someone who has already attempted to escape or evade law enforcement, and it is

 likely a jury would incorrectly infer that Terrance was ‘armed and dangerous’ or

 would resist apprehension by any means necessary. In fact, Terrance had only

 failed to meet his probation requirements, which is wholly different from the

 negative connotations people would normally associate with a joint fugitive

 apprehension team. Terrance was not

        If Defendant, Defendant’s counsel, or Defendant’s witnesses do mention the

 Fugitive Apprehension Team as part of their argument or testimony, then

 Plaintiffs’ counsel will be forced to waste the Court’s time trying to neutralize the

 negative effects of the word ‘fugitive.’ This will likely be 1) impossible as ‘the bell

 could not be unrung’ and 2) wastefully time-consuming. Were the jurors to hear

 that it was the Detroit Fugitive Apprehension Team, they would only be able to

 conclude that Terrance Kellom was a fugitive, fleeing already fleeing from and

 evading law enforcement. This is inaccurate as will severely prejudice the

 Plaintiffs.

                                   CONCLUSION

        WHEREFORE, Plaintiffs ask this honorable Court to GRANT their Motion

 in Limine and order the following:

           a. That Defendant and Defendant’s counsel are prohibited from naming

               the Detroit Fugitive Apprehension Team during trial;


                                           6
Case 2:17-cv-11084-SFC-APP ECF No. 136 filed 06/28/19      PageID.3454   Page 7 of 8




          b. That Defendant’s counsel must instruct any witness they place on the

             stand that they are prohibited from naming the Detroit Fugitive

             Apprehension Team during trial; and

          c. Any other relief this Court deems equitable and just.


                                                    Respectfully submitted,

                                                    AYAD LAW, PLLC

                                                    /s/Nabih H. Ayad
                                                    Nabih H. Ayad (P59518)
                                                    645 Griswold Suite 2202
                                                    Detroit, MI 48226
                                                    P: (313) 983-4600
                                                    F: (313) 983-4665
       Dated: June 28, 2019                         ayadlaw@hotmail.com




                                         7
Case 2:17-cv-11084-SFC-APP ECF No. 136 filed 06/28/19     PageID.3455    Page 8 of 8




                          CERTIFICATION OF SERVICE

       I hereby certify that on June 28, 2019, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF system, which will send

 notification to all counsel of record:

       Brandon C. Helms
       Assistant United States Attorney
       211 W. Fort Street, Suite 2001
       Detroit, MI 48226
       T: (313) 226-9639
       brandon.helms@usdoj.gov

                                                   Respectfully submitted,

                                                   /s/Nabih H. Ayad
                                                   Nabih H. Ayad (P59518)
                                                   645 Griswold Suite 2202
                                                   Detroit, MI 48226
                                                   P: (313) 983-4600
                                                   F: (313) 983-4665
       Dated: June 28, 2019                        ayadlaw@hotmail.com




                                          8
